



EXHIBIT 10.1


TAX SHARING AGREEMENT


This Tax Sharing Agreement is effective as of May 31, 2018, between Caterpillar
Inc., a Delaware corporation formerly known as "Caterpillar Tractor Co." ("Cat
Inc."), and its wholly owned subsidiary, Caterpillar Financial Services
Corporation, a Delaware corporation ("CFSC") (Cat Inc. and CFSC are collectively
referred to herein as “Parties”).
Recitals
Whereas, the parties previously entered into a written Tax Sharing Agreement as
of June 21, 1984 (as amended and restated, from time to time, the "Existing Tax
Sharing Agreement");
Whereas, the Existing Tax Sharing Agreement provides that amounts due thereunder
are to be paid or collected within forty-five (45) days from the date Cat Inc.
makes payment to or collects a refund from the Internal Revenue Service;
Whereas, the Parties recognize that it is administratively burdensome and
unnecessary for payments to be made under the Existing Tax Sharing Agreement
more than once annually, and wish to amend the Existing Tax Sharing Agreement to
provide for only one annual payment to be made;
Whereas, the Parties desire that the terms of this Tax Sharing Agreement amend
and supersede the terms of the Existing Tax Sharing Agreement; and
NOW, THEREFORE, the parties hereto agree as follows:
1.CFSC consents to the filing of consolidated federal income tax returns with
Cat Inc., the common parent corporation of an affiliated group of corporations,
for taxable years ending after the date hereof.
2.Cat Inc., as agent for the affiliated groups, agrees to handle all necessary
transactions with the Internal Revenue Service or appeals to the courts for a
final determination of the tax liability. As agent, Cat Inc. will be responsible
for filing the consolidated federal income tax returns and reports, making all
tax payments when due (including interest and penalties if applicable) and
filing for and collecting any refunds due (together with interest thereon).


1

--------------------------------------------------------------------------------




3.Cat Inc. will collect from or pay to CFSC its (CFSC's) allocated share of the
consolidated federal income tax liability and/or refund, including interest and
penalties if applicable, with respect to any period for which Cat Inc. files a
consolidated federal income tax return that includes CFSC.
4.Amounts due under Paragraph 3 will be paid or collected within forty-five (45)
days of the filing of Cat Inc.’s consolidated federal income tax return and such
annual payment shall take into account any refunds received during the previous
calendar year.
5.Except as provided in Paragraph 3, Cat Inc. agrees to indemnify and hold
harmless CFSC against and from any Internal Revenue Service claims of liability
for federal income tax, interest and/or penalties with respect to any period for
which Cat Inc. files a consolidated federal income tax return that includes
CFSC.
6.The allocation under Paragraph 3 shall be determined in accordance with the
provisions of Treas. Reg. sections 1.1552-1(a)(1) and 1.1502-33(d)(3), under
which the Cat Inc. consolidated group has elected one-hundred percent (100%) as
the fixed percentage to be used to allocate the additional amounts thereunder;
provided, however, with respect to foreign tax credits associated with tax
liabilities of any CFSC subsidiary that is a party to a tax sharing agreement
with a Cat Inc. subsidiary, the relevant fixed percentage shall equal the
percentage of tax liability specified in such tax sharing agreement (to the
extent actually paid to such Cat Inc. subsidiary by the CFSC subsidiary) - in
other words, CFSC shall be entitled to foreign tax credits equal to the amount
actually paid during the applicable period to Cat Inc. subsidiaries by CFSC
subsidiaries under applicable tax sharing agreements. Any additional amounts
allocated under Treas. Reg. section 1.1502-33(d)(3) shall be credited to those
members of the consolidated group (including CFSC) contributing the items of
income, gain, loss, deduction or credit to which the sum of such additional
amounts are attributable, in accordance with Treas. Reg. section
1.1502-33(d)(3). The amount credited to each such member shall be determined by
multiplying the total amount to be credited by a fraction, the numerator of
which is the separate tax liability of such member, and the denominator of which
is the sum of the separate tax liabilities of all members receiving credits. For
this purpose "separate tax liability" means the tax liability of a member
(calculated using such member's specific tax attributes) determined as if a
separate tax return were filed by such member on which all tax credits


2

--------------------------------------------------------------------------------




generated by such member were permitted without limitation and on which the tax
liability before tax credits of a member incurring a loss for the year would be
that refundable amount determined by computing a tax on such loss in the same
manner as if the member had taxable income of an equal amount.
7.The amounts allocated pursuant to Paragraph 3 shall be appropriately
recomputed upon the filing of an amended tax return, final determination of any
adjustment to the federal income tax liability of the Cat Inc. affiliated group
proposed by the Internal Revenue Service, or receipt of a refund of tax
previously paid.
8.In the event of any material change in applicable tax law, the parties shall
amend this Agreement mutatis mutandis by mutual written agreement.
9.The provisions of Paragraphs 1 through 7 shall be applied mutatis mutandis
with respect to all state or local franchise or income tax returns filed by Cat
Inc. and CFSC upon which losses or credits of Cat Inc. or CFSC can be used to
offset income or tax of the other, except where it is mutually agreed that the
amounts owed by one party to the other are insignificant.
10.This Agreement may not be modified or otherwise amended except in writing
signed by both parties hereto. This Agreement shall be governed by and construed
under the law of the State of Illinois without regard to the principles of
conflicts of law. Unless otherwise stated, any reference contained in this
Agreement to a Paragraph refers to the provisions. of this Agreement. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement this
15th day of June 2018.
"Cat Inc."
 
"CFSC"
 
 
 
Caterpillar Inc.
 
Caterpillar Financial Services Corporation
 
 
 
By: /s/ Chad J. Withers        
 
By: /s/ Patrick T. McCartan        
(signature)
 
(signature)
 
 
 
Assistant Treasurer
 
Chief Financial Officer & Executive Vice President
(title)
 
(title)



3